obviousnesDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.  Claim 1 has amended.  Claims 19 and 23 have been canceled.  Claims 3, 8, 13-18, 20 and 22 have been have been withdrawn from consideration via restriction/election.  Claims 1-2, 4-7, 9-12 and  21 are discussed in this Office action.
New Ground(s) of Rejections
Claim Objections
Claims  objected to because of the following informalities:  
(a)	Claim 1 comprise of numerous typographical errors, including incorrect spacing between words throughout the claim such as e.g., extra spacing between words at line 4, and in the steps (i), (ii) and (iii) or lack of spacing  or hyphenation between words such as e.g., “atleast” at line 4 and “standalone”.  
(b)	Claim 1 lacks the article ---a--- in line 1 in front of “nucleic acid based test”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-2, 4-7, 9-12 and  21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	The claims 1-2, 4-7, 9-12 and 21 are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, the claims appear to be extremely wordy and narrative in nature such the inventive scope of the invention cannot clearly be ascertained.   Clarification is required.
(b) 	Claim 1 is indefinite and confusing at the limitation “following sample to result integration for any number of different stand-alone tests in a portable point of care (POC) based device which comprises of a modular and scalable thermal control cum reaction unit (2) including at least one microcontroller based isothermal heating unit for accommodating any required number of standalone test reactions which can be run in parallel in respective movable reaction microchamber (4) having a puncturable base” at beginning of the claim because it is unclear if Applicant intends the limitation to be considered as an active step or something else.  It is unclear how the limitation further defines the nucleic acid base test.   
(c)	Claim 1 is indefinite and confusing at the recitation of “essentially also” in the steps (i) and (iii) because it is unclear how the limitation “essentially also” defines or modifies the RT-labeled primers and DNA probes.  
(d)	Claim 1 is indefinite and confusing at the recitation of “thereunder sealed said respective movable reaction microchamber” at step (iv), (a) because it is unclear as to how the limitation “thereunder” modifies or define the claimed limitation or method step.   Th step “and thereunder sealed said respective movable reaction microchamber containing sample based reaction product generated therein cooperative dispensing mechanism…” is confusing because it is unclear as to what active method steps Applicant intends the practitioner to glean from the recitation.  The limitation  is wordy and does not clearly point out active method steps.                   
(e)	Claim 1 is indefinite and confusing at the limitation “for defection” in the step (iv) because it is unclear as to what is encompass by the limitation.       
(f)	Claim 1 is indefinite and confusing at the recitation of “as the only disposables” in te step (iv) because it is unclear what is encompassed by the limitation or what is considered the “only disposables”. 
(g)	Claim 2 is indefinite and confusing at “related isothermal amplification reaction because it cannot not be determined what is encompassed by the limitation.
(h)	Claim 2 is indefinite at the recitation of “preferably” because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
(i)	Claim 6 lacks proper antecedent basis at the recitation of “the specific test protocol” because it no prior recitation of “a specific test protocol” is recited and  therefore it is unclear what is encompassed by the limitations “specific temperature” and “required period of time”.
(j)	Claim 6 is indefinite at the recitation of “preferably about” because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
(k)  	Claim 9 comprise of improper Markush grouping because the different limitations recited therein do not share a single or common structural similarity or a common use.  It is suggested amending the claims to recite the alternatives by including the limitation “selected from the group consisting” to identify the different sample type.
(l)	Claim 11 is indefinite and confusing at the recitation of “which is free of any required alteration in subsequent downstream operation procedures in either of the two input samples mentioned thereto”.  It is unclear as to what “two input samples mentioned thereof” applicant is making reference to and thus the claim also lacks proper antecedent basis for that limitation.
(m)	Claim 12 is confusing because it appears to comprise of conclusory statements but no active method steps.   While minute details are not required in method claims, at least the basic steps must be recited in a positive, active fashion (see Ex parte Erlich, 3 UsPQ2d1011, p.1011 (Bd. Pat, Applicant. Int.1986). 
(n)	Claim 21 is indefinite and confusing at the recitation of “isothermal time-steps” because neither the specification nor claims provide a limiting of the term and one is cannot clearly be apprised of the scope of the limitation in the context of the claims.
Clarification is required.

Claim Interpretation
5.	As indicated earlier, the claims are generally narrative appearing to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The claims are ambiguous as noted above making a clear interpretation of Applicant’s intent difficult.  Accordingly, for the purpose of application of prior art, the claims are being given the broadest reasonable interpretation in light of the teachings in specification.
Claim Rejections - 35 USC § 103 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim 1, 2, 4-7, 9-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bau et al {Bau A, used herein} (US 2014/0162244, citation made of record in prior Office action) in view of Pregibon et al (US 20150005198, January 2015)  in view of Ball et al (US 20210285039, Effective filing date March 2020, citation made of record in prior Office action) and further in view of Chatterjee et al (US 20160195523, July 2016, citation made of record in prior Office action).
Regarding claims 1 and  21, Bau teaches a point of care (POC) based method and device for use in the detection of pathogenic infection (i.e., HIV) via nucleic acid based testing comprising: a thermal control cum reaction unit (item 40) including a microcontroller based isothermal heating unit (paragraph [0030]); at least one movable reaction microchamber (items 30 and 90) hosting desired samples, wherein said sample is a bodily fluid and reagents including labelled primer and probe sets adapter for seamless integration to a first position in said thermal control cum reaction unit having said isothermal heating unit (paragraphs [0020] and [0022]; pages 6-7); for executing piecewise-isothermal reaction steps selectively for carrying out in said at least one movable anyone or more (a) RNA containing test sample conditions (b) reverse transcription to c-DNA including its amplification, and (c) complementary DNA-probe hybridization in said reaction microchamber under selectively controlled isothermal heating piecewise and selectively following as required said microcontroller controlled isothermal heating in stages including selectively (a) raising temperature to a desired level (b) holding temperature to a desired temperature for a specified time and (c) lowering temperature to a desired level for desired seamlessly integrated and selective (a) RNA containing test sample conditioning (b) reverse transcription to c-DNA including its amplification, and (c) complementary DNA-probe hybridization adapted to generate desired DNA-probe hybridized reaction product in said at least one movable reaction microchamber; said thermal control reaction cum unit having at a second position therein an on-line dispenser for dispensing generated reaction products from said movable reaction microchamber (paragraph [0070]); a seamlessly integrated and guided movable POC detector unit including a colorimetric detection unit (item 200 and paragraph [0029]) adapted for complementary analyte binding/hybridization reaction product disposed in said second positon within said thermal control cum reaction unit for cooperative disposition thereunder said movable reaction microchamber containing said generated reaction products for on-line sequentially dispensing of the amplified and labelled cDNA product and/or test reagents as said reaction product onto said POC detector unit for desired piecewise and contamination free detection of pathogenic infection from respective movable reaction microchamber (See also paragraphs [0038]- [0046], [0069] – [0103] which further provides exemplary disclosure of pathogenic detection). 
Regarding claim 2, Bau teaches wherein the controlled isothermal heating and cooling cycles are selected based on the sample, related isothermal reaction mix including primers and involving complementary probes along with FIP primers wherein the primers are designed to comprise a melting temperature of from 55oC to 90oC and include the target RNA analyte and real time analysis ([0074]-[0082]).
Regarding claims 4-5, Bau teaches wherein the said microcontroller based isothermal heating unit comprises microcontroller means (item 230) which includes pre-programmable piecewise-isothermal reaction operability options including temperature and duration of heating control means adapted for selectively carrying out sample to result integration for detection of RNA-signature infection including single step body-fluid to result protocol selectively for (i) pre-conditioning of extracted RNA from sample or RNA directly in any swab/saliva sample containing RNA (ii) isothermally- based simultaneous reverse transcription of RNA followed by c-DNA amplification and (iii) complementary DNA-probe hybridization seamlessly in said reaction microchamber which is operatively connected to optocoupler rely unit, micro heater, heat sink cooling fan and temperature sensors which operatively connect to said heating unit comprising a heating block; and said POC detector (item 200) includes means for colorimetric detector (paragraph [0029]) include said colorimetric detection unit including a microfluidic paper strip and an image acquisition and analysis means (paragraph [0029]) including programmed /pre-set camera properties enabling sample to result including extracted sample RNA to seamless dissemination of test results of said detection of pathogenic infection via nucleic acid based testing.  Further regarding the claims 4-5, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Bau and the apparatus of Bau is capable of having the microcontroller based isothermal heating unit including pre-programmable isothermal reactions as specified in the claim. As such these features are deemed inherent in the teachings of Bau et al 
Regarding claims 6-7, 9-12 and 21, Bau teaches comprising movable reaction microchamber (items 20 and 90) and movable reaction microchamber guide means (item 130) for introducing piecewise analyte sample and reaction mixture including biotin labelled FIP primers and other primers with the melting temperatures ranging in between 55°C to 90°C and selectively target RNA analyte specific gene based DNA probes preferably double modified DNA probes in the microchamber into said thermal control cum reaction unit  and cooperative movable reaction microchamber guide means (item 130) for carrying said movable reaction microchamber with amplified final reaction mix to said colorimetric unit for required colorimetric detection in cooperation with said microfluidic paper strip and an imaging acquisition analysis means, all seamlessly integrated for selectively carrying out contamination free (i) RNA containing test sample conditioning (ii) reverse transcription and DNA amplification, (iii) specific DNA-probe hybridization and (iv) dispensing of sample on said microfluidic paper strip and (v) on-line colorimetric detection free of any manual intervention as a stand-alone, low cost portable RT-PCR based testing  (see pages 6-8). Bau teaches comprising microchamber cartridge (item 80) and movable reaction microchamber guide rail (item 130) for desired introduction of piecewise analyte sample and reaction mixture containing moveable reaction microchamber into said thermal control cum reaction unit ([0021]).  Bau teaches comprising a portable housing (the housing of item 40) supporting said thermal control cum reaction unit and said colorimetric detection means (figure 1B) which are seamlessly integrated involving said movable reaction microchamber into said thermal control cum reaction unit for desired isothermal amplification (figure 1B) enabling desired test reaction and thereafter carrying said movable reaction microchamber with amplified and hybridized final reaction mix to an adjacent said colorimetric unit for required colorimetric detection ([0029]). 
Bau teaches comprising providing said detection unit in a portable platform (abstract) for ready coupling to the said movable reaction chamber microfluidic (figure 1B) dispensing the amplified and labelled c- DNA product and/or test reagents as required involving on-line dispenser mechanism onto a sample pad of the colorimetric detection.  Bau teaches comprising movable reaction microchamber holding cartridge (item 80) supporting the movable reaction microchambers (item 90) adapted to be movable through a guided rail (item 130) synchronized with said cartridge-based feeding (where item 20 is inserted) of microfluidic paper substrate (item 20) in the said sample-introducing chamber of the said colorimetric detection unit (figure 1B) whereby the moveable reaction microchamber is adapted to be placed in between a fluid dispenser and the sample introducing chamber of the said colorimetric detection unit for the release of the solution onto the said microfluidic paper substrate whereby the sample could flow through the paper substrate matrices due to the capillary action by the force of surface tension and reach out to the detection area through the conjugate section (intended use MPEP § 2114 (II)).
Bau teaches comprising said movable reaction microchambers include closed contamination free reaction chamber (item 90) with a dispensing mechanism fitted with the reaction chamber (paragraph [0020]) adapted to be actuated manually and/or automatically to dispense the final product seamlessly onto the microfluidic sample pad of a 'protected' LFA strip internally encapsulated within a transparent polymer made cassette via feedable via a movable cartridge. 
Bau teaches multiple embodiments but do not expressly teach wherein the various devices components carry out amplification and probe hybridization embodiments of the detection system.
	Regarding claims 1, 2, 4-7, 9-12 and 21, Pregibon et al teach a point-of-care system that (1) can perform accurate panel-based tests on DNA or RNA from >10 pathogens at once, (2) uses a one-pot, isothermal assay that is rapid and easy to use, and (3) utilizes low-cost disposable cartridges in a hand-held device. We are developing one-pot assays in which we amplify specific genomic targets of pathogens, hybridize the amplicons to barcoded gel particles, and quantify the bound amplicons in a single closed tube, with a single user intervention (sample loading). Multiple species-specific targets will be amplified using isothermal amplification conditions. Fluorescently-labeled amplicons will be free to diffuse into the encoded hydrogel particles and hybridize to their complementary nucleic acid probes embedded throughout (FIG. 32). The reference teaches wherein the system may comprise of a cartridge-based with disposable units that can be interfaced with a portable analysis unit (see example 15).  Pregibon et al teaches that in various embodiments above, using standard PCR and has recently begun to investigate isothermal assays for the purpose of this project. We used .lamda.-phage DNA as a model system for assay development. First, we designed Tm-matched primers against 2 target regions of lambda with a cross-check against human genomic DNA to avoid non-specific amplification. The amplicons were designed to be .about.60 bp in length. Probes were designed to target each amplicon, containing the complementary sequence excluding the binding site for the forward primer. We performed one-pot assays using both standard PCR and isothermal amplification (FIG. 33). 
[0333] For each assay, we prepared PCR mixes containing a single primer set (forward primer labeled with Cy3), .about.50 encoded gel particles with two spatially-separated probes regions for the amplicons, and either .lamda.-phage DNA or human genomic DNA. Using both standard PCR and isothermal amplification, we were able to show specific amplification and hybridization for each amplicon generated and no non-specific amplification of human genomic DNA. We performed a serial dilution of .lamda.-phage from 11,000-11 copies per reaction. Using primer set #1, we were able to detect .about.11 copies of template in our preliminary studies using a one-pot assay with standard PCR. (see example 15).
	While Bau and Pregibon teach multiple embodiments of the instant invention, the references fail teach wherein the method targets SARS-CoV2 and/or influenza A or image analytics and dissemination section including said smartphone app including image capture, processing and algorithmic implementation and results display operatively connected to a transparent viewing window for image acquisition of colorimetric changes of the reaction strip on said microfluidic paper substrate.
Regarding claims 1, 2, 4-7, 9-12 and 21, Ball et al teach method a method comprising obtaining nasal swab and performing a LAMP-based assay (loop-de-loop method) for SARS-CoV2 testing and multiple primer sets, wherein said primer may comprise FAM-labeled primer [0022] and [0097].  Ball et al teach melting temperature of the oligonucleotides of the reaction comprising 60-80oC (see claims 6-9). Ball teach that the loop fluophore-labelled primer can further comprise additional sequence, molecule, tag, bead, or other moiety at the 5’ end to enable further application, such as probe captured allowing for colorimetric analysis [0016].  Ball teach the method may comprise capturing of fluorescent images using smartphone [0062], [0198].  Ball et al teach that the method allows for easy amplification and detection of target nucleic acid with high sensitivity and specificity at a low cost and alludes to the method being a prospects for successful application to POC testing ([0004] and [0005].
Chatterjee teaches a point-of-care analyte measurement system for detecting and quantifying which utilizes a smartphone camera and an app to quantify the change in dye color to detect and quantify the amount of analyte in the solution (Chatterjee, paragraphs [0020] and [0025]).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to utilized fluorescently labeled oligonucleotides and incorporate the utilization of a smartphone app including image capture and processing as taught by Ball in view of Chatterjee into the point-of-care assay as taught by Bau and Pregibon et al because it would allow for the detection and quantification of the amount of a desired analyte, such as SARS-CoVID, in a solution as suggested by Ball in view of Chatterjee in an efficient and cost-effective manner with a portable device commonly owned.

Response to Applicant’s arguments
9.	Applicant traverses the rejection on the grounds that the combination of the cited prior art does not teach each and every limitation of the claims and do not recognize the uniqueness of the invention and currently amended.
10.	All of the arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons that follows: The examiner acknowledges Applicant’s arguments but notes that the arguments are not commensurate in scope with the claims because the novelty of the claimed invention has not clearly been established due the large degree of ambiguity found in the claims currently pending.  With regards to Applicant’s arguments regarding the cited prior art, Applicant is reminded that KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 2007) (citing KSR, 82 USPQ2d at 1396).  Likewise, the court commented that "[r]esponding to concerns about uncertainty in the prior art influencing the purported success of the claimed combination, this court [in O'Farrell] stated: '[o]bviousness does not require absolute predictability of success ... all that is required is a reasonable expectation of success."' Kubin, 561 F.3d at 1360 (citing In re O'Farrell, 853 F.2d at 903-904). 
Conclusion
11.	No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637